DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 22 March 2021 and amendments filed 23 February 2021 for the application 19 September 2018. Claims 1, 5-9, and 13-15 are pending:
Claims 7 and 8 have been withdrawn without traverse in the reply filed 22 May 2020;
Claims 2-4 and 10-12 have been canceled;
Claim 1 has been amended; and
new Claim 15 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/121,806 filed 26 August 2016; which is a 371 of PCT/JP2015/055031 filed 23 February 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2014-038331, filed 28 February 2014) under 35 U.S.C. 119 (a)-(d).

Response to Arguments

	Applicant argues the INOUE taught polyvinyl alcohol resin is “at best a copolymer of polyvinyl alcohol and a reactive monomer” and therefore “does not teach or suggest a hydrophilic resin ‘consisting of’ a polyvinyl alcohol resin” (pg. 5, bottom-pg. 6). Applicant reiterates this argument throughout the response (pg. 6-8). 
The Examiner respectfully disagrees.
	Applicant has interpreted INOUE’s teaching of a “reactive monomer” to be part of the polymer backbone disclosed by INOUE. However, the reactive monomer disclosed by INOUE functionalizes the crosslinked porous support (polyvinyl alcohol): “Furthermore, the porous support may be a porous support prepared by producing a support of... crosslinked polyvinyl alcohol… obtained by a well-known method and further introducing into the support a functional group reactive with an imino group” (emphasis added; p0058). INOUE further states that “[c]opolymerization of these reactive monomers and cross-linkable monomers is performed [with] well-known suspension polymerization to obtain an insoluble polymer support having a reactive functional group” (emphasis added; p0059). Thus, it is clear that the “reactive monomers” taught by INOUE serve as reactive functional groups on the crosslinked polyvinyl alcohol backbone not as part of the backbone chain. Even further, INOUE discloses that these reactive monomers include glycidyl end groups, which read on the claimed “spacers” in Claim 1 and spacers having “a glycidyl group at an end” in Claim 5.
	Applicant further states that “the packing material in which such an amino group has been bonded through a spacer does not need high-temperature conditions in analysis of saccharides, and even at low temperatures such as 30 to 50°C, the packing material exhibits excellent separation…Applicant submits that those effects are never suggested in the cited references” (pg. 9, top).
	The Examiner notes Applicant’s statement. However, the Examiner notes that such a statement, while not amounting to an argument, bears no patentable weight if included or introduced into the claims. The claimed invention is directed toward a packing material product and not the intended results or use of such a material, e.g., to effect excellent separation, etc.
	All other arguments have been indirectly addressed.

Claim Interpretation
	Claim 1 requires that the packing material is an amino group bonded through a spacer to “a hydrophilic resin consisting of polyvinyl alcohol”. The use of the “consisting of” transitional phrase limits only “a hydrophilic resin” to only “polyvinyl alcohol” and does not apply to the claimed packing material invention, i.e., the hydrophilic resin can only be polyvinyl alcohol but can be functionalized with spacers, such as those identified in dependent Claim 5, and other attached ligands and moieties. The transitional phrase “consisting of” does not limit the spacer, formula (1) or any other claimed element other than the hydrophilic resin.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDRATOS et al. (US PGPub 2008/0169240 A1) in view of INOUE et al. (US PGPub 2012/0132852 A1).
Regarding Claim 1, ALEXANDRATOS discloses a chelate-forming material comprising a crosslinked polymeric bead with bound chelate-forming groups for the removal of arsenic from water (p0008); said chelate-forming groups are protonated N-methyl-D-glucamine with a nitrogen content of about 2.4 mmol/g (i.e., an amino group represented by formula (1); wherein the amino group is derived from any one of amines of the group consisting of… N-methyl-D-glucamine; p0009; p0028):

    PNG
    media_image1.png
    160
    344
    media_image1.png
    Greyscale

(i.e., wherein R1 represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, and R2 represents a hydroxylalkyl group having 1 to 6 carbon atoms and having one or more hydroxyl groups). ALEXANDRATOS further discloses the crosslinked polymeric bead comprises polymerized copolymers (p0046-0047) being functionalized for the reactive attachment of such chelate-forming groups as N-methyl-D-glucamine (p0031-0034, p0036) and having a hydrophilic backbone (i.e., wherein an amino group… is bonded through a spacer to a hydrophilic resin; p0035, p0047). 
ALEXANDRATOS is deficient in disclosing the hydrophilic backbone is a resin consisting of polyvinyl alcohol.
INOUE discloses a metal adsorbent chelating resin for removing and collecting heavy metals, including arsenic, from water (p0001, p0080). The resin comprises an insoluble polymer support formed from the copolymerization of cross-linkable monomers (p0059) and subsequent functionalization with reactive monomers (i.e., spacers): the cross-linkable monomers are crosslinked polyvinyl alcohol (i.e., a hydrophilic resin consisting of polyvinyl alcohol; p0058) and the reactive monomers include vinyl monomers with epoxy groups, such as glycidyl methacrylate, glycidyl acrylate, and vinylbenzyl glycidyl ether (p0059). It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a metal adsorbent resin comprising a porous cross-
Regarding Claim 5, as applied to the rejection of Claim 1, INOUE further discloses the resin is functionalized with reactive monomers, including vinyl monomers with epoxy groups, such as glycidyl methacrylate, glycidyl acrylate, and vinylbenzyl glycidyl ether (i.e., the spacer is derived from a compound having a glycidyl group at an end; p0059).
	Regarding Claim 6, as applied to the rejection of Claim 1, ALEXANDRATOS further discloses the N-methyl-D-glucamine beads can be packed into a column (i.e., a column for liquid chromatography using the packing material for liquid chromatography; p0069-0071).

Claims 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDRATOS in view of INOUE and further in view of RAPP et al. (US PGPub 2006/0134595 A1).
Regarding Claim 9, as applied to the rejection of Claim 1, ALEXANDRATOS and INOUE are deficient in disclosing the amount of amino group bonded via spacer to the hydrophilic resin consisting of polyvinyl alcohol is in a range of 0.1 to 0.7 meq/g based on the hydrophilic resin weight.
RAPP discloses a polymer affinity matrix for removing substances from a fluid (abstract). Said polymer affinity matrix comprises a solid support, a spacer bound to the solid support, and a ligand with a binding motif bound to the spacer (p0044-0046). The binding ligand comprises an amino acid with a binding unit (p0048); the binding ligand has a ligand density of 0.01 to 5 mmol/g affinity matrix (i.e., 0.01 to 5 meq/g; p0117), which overlaps with the claimed range of 0.1 to 0.7 meq/g based on resin weight and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
While RAPP discloses the use of such a polymer affinity matrix is for the capture of contaminants (e.g., endotoxins) from biological fluids (e.g., blood), one of ordinary skill in the art at the time of the filing of the invention In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 13, as applied to the rejection of Claim 9, INOUE further discloses the resin is functionalized with reactive monomers, including vinyl monomers with epoxy groups, such as glycidyl methacrylate, glycidyl acrylate, and vinylbenzyl glycidyl ether (i.e., the spacer is derived from a compound having a glycidyl group at an end; p0059).
	Regarding Claim 14, as applied to the rejection of Claim 9, ALEXANDRATOS further discloses the N-methyl-D-glucamine beads can be packed into a column (i.e., a column for liquid chromatography using the packing material for liquid chromatography; p0069-0071).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDRATOS in view of INOUE and further in view of DOW (GB 1,017,098).
Regarding Claim 15, as applied to the rejection of Claim 1, ALEXANDRATOS and INOUE are deficient in disclosing the amino group represented by formula (1) is an amino group derived from 1-amino-1-deoxy-D-mannitol.
However, mannitol has long been used for the adsorption of metal waste. For example, DOW discloses the use of mannitol as a ligand in a selective adsorption resin for removing metal and metalloid oxides from solution, including arsenite (i.e., derived from 1-amino-1-deoxy-D-mannitol; pg. 1, lines 11-40, 58-66). Absent showings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777